Implemented reforms and developments in the Republic of Moldova (debate)
The first item is the Commission statement on implemented reforms and developments in the Republic of Moldova.
Member of the Commission. - Mr President, when looking at EU-Moldova relations, I believe it is uncontroversial that we have achieved a lot of progress in record time, but domestically the country still faces many challenges.
The referendum of 5 September was meant to resolve the political deadlock by changing the rules for electing the President. It failed. That is regrettable. However, whether the referendum would comply with democratic standards was also an important question. Crucially, its effective compliance has been confirmed by the international observers. This is an encouraging sign.
The elections of 28 November are equally important for the consolidation of democracy in the country. We will continue sending firm messages in that respect to all stakeholders. Thereafter, all political forces will have to work together, both to elect a President and to choose a government capable of taking the country through a critical reform path.
At the same time, we will sustain our unwavering support to the structural reforms conducted by the Moldovan Government. Let me highlight a few important aspects.
The European Union is not only by far the largest donor to Moldova, but in March also succeeded in mobilising over forty donors to support Moldova's reforms. They pledged an impressive EUR 1.9 billion for the years 2010-2013, including our own EUR 550 million commitment.
Over the last months, we have provided timely responses to a number of the government's specific needs: providing high-level policy advice to ministers; supporting democratisation efforts in rule-of-law related areas; helping organise the electoral consultations; addressing emergency needs after last summer's floods; and improving possibilities for Moldovan wine exports.
Alongside the Moldovan government, we have actively engaged with the population living in the Transnistrian region via small-scale projects, mostly in the social area. Next year, we will start implementing the Comprehensive Institution-Building programme under the Eastern Partnership.
That programme will help Moldova prepare for, and implement, the Association Agreement that we are currently negotiating. The latest round of negotiations in Chisinau on 13 and 14 October demonstrated yet again that these negotiations are progressing at a very good speed.
Our assistance has also taken the form of direct transfers to the Moldovan budget. Since the last quarter of 2009, EUR 37 million has been disbursed as sectoral budget support, with an additional EUR 15 million to come soon. Out of this, about EUR 8.5 million was directly allocated to help the poorest strata of the population. Now that President Buzek has signed the relevant legislative decision, we expect to disburse soon the EUR 40 million of the first tranche of macro-financial assistance.
In the same spirit, we will carry on our busy schedule of political contacts and technical exchanges. In a few days, I will meet with Prime Minister Filat, in Luxembourg. In November, the EU-Moldova trade sub-committee will examine Moldova's response to the Commission's key recommendations in view of preparing negotiations on a deep and comprehensive free trade area.
Additionally, we have engaged with Moldova in a dedicated Dialogue on Human Rights and in an energy dialogue, and are negotiating an aviation services agreement. We have actively followed up on the visa dialogue launched in June. Next Monday, drawing on the outcome of the fact-finding missions conducted in September by independent experts, the Foreign Affairs Council is expected to release conclusions that should address this issue.
The purpose of this debate is for us to discuss the reforms carried out by the Republic of Moldova during the last year and the progress made on the path to European integration.
This country has been on the European Union's agenda for a year because it has met its commitments. I would like to mention some of those commitments. A plan has been drawn up with priority measures to be carried out in essential areas of reform, along with another plan for justice reform. Implementation of both plans has started. Dialogue on human rights has been initiated. In addition, the parliament of the Republic of Moldova ratified the Statute of the International Criminal Court in September. Intensive negotiations are being conducted on the Association Agreement, with excellent results. Only a year has gone by, but those involved in starting the process guarantee that it will continue.
The Republic of Moldova is the state which has made the furthest progress within the EU's Eastern Partnership. This is why I am asking the Council to assess this state individually on its own merits. Progress signifies political will, hard work and dedication, which need to be rewarded. We rewarded the Western Balkans for the measures they have taken. Let us go ahead and do the same for the Republic of Moldova too.
In the dialogue on visas Moldova has made great progress in all four areas. This is why I am asking the Council at the next session on 25 October to invite the Commission to draw up an action plan so that citizens from the Republic of Moldova can travel without requiring visas. Direct contact between people is worth more than any declaration.
In the case of the Transnistria region, a solution is vital for the political and economic stability of the Republic Moldova and this region. The EU must play a stronger role at a political level and we must be involved through joint projects making changes which people can see.
Finally, the European integration process has helped build democracy and freedom at an unprecedented rate in European history. Let us look in Central and Eastern Europe at how the situation has changed in the last 20 years. Peace now reigns in the Western Balkans too and reforms are under way. Let us do what is necessary to achieve the same situation in the Republic of Moldova as well.
on behalf of the S&D Group. - Mr President, the Republic of Moldova has a single option - between 'Transnistrialisation' and 'Europeanisation'. That is to say between an oligarchic past of a Soviet nature and a future of security, prosperity and social justice.
Moldova's development has so far been negatively influenced by its internal political instability. The fundamental problem of the Republic of Moldova is not linked to the external challenges it faces, but to the internal division among political forces. That internal political instability has denied the ruling coalition the time to implement its pro-European options. Moldova now faces a turning point. The outcome of this early election should aim to lead the country towards a future of European modernisation.
Therefore, we call on all political forces in Moldova that are proposing a future of European modernisation for the country to avoid any unnecessary protagonism or confrontation, and to concentrate on developing a broad vision with the aim of directing the country towards achieving its European goals.
on behalf of the ALDE Group. - Mr President, eighteen months ago this House was shocked by the brutality of the events in Chisinau. A few weeks later, we had the great pleasure of welcoming here in our gallery the leaders of the democratic political parties from that country, embarked on a new path. We shared the enthusiasm of Moldova's people for a new future.
We have been pleased to note since then the progress that country has made. There is still much progress to be made - not least in bringing to justice the perpetrators of those brutal events - but, if Moldova returns to office the current coalition in the elections next month, there is a good chance that, despite the difficulties of the economic recession, the country can complete its transformation.
The British writer, Francis Bacon, observed that hope makes a very good breakfast but a rather poor supper. Moldova's governing parties should be in no doubt that implementation of reforms must follow the legal acts which permit such reforms. Time is not on our side. There is much to be done very soon.
My group commends Commissioner Füle and his services for the work they have done to assist Moldova. We welcome the formation of the Friends of Moldova and the superb meeting of European countries which took place to help Moldova to move forward. Every effort is being made on the European Union's side to help this desperately poor country move towards European standards. I hope that when the Council looks at the visa regime next week it will help us to find a way forward on the visa issue.
As one of our founding fathers said, a country's European vocation is determined not by the European Union but by the European spirit of its people. We urge the people of Moldova to show that European spirit in the elections next month.
on behalf of the Verts/ALE Group. - Mr President, we welcome the progress made by the Republic of Moldova and hope that the forthcoming electoral process can further consolidate the democratic institutions and ensure respect for the rule of law and of human rights in Moldova.
We know that there is broad support for Moldova's future EU membership - not NATO membership - within Moldovan society. In spite of their different political platforms, all parties represented in the Moldovan Parliament declare that they are for European cooperation and integration as well. But, taking into account my own country of Latvia's experience of EU membership, I have tried to explain during my conversations with Moldovan politicians that EU membership cannot be an end in itself. It is very important to step up efforts to implement deep and consistent economic and judicial reforms, notably through the fight against corruption.
Moldovan society is multi-ethnic and multi-linguistic; moreover, essential differences exist in relation to the assessment of historical events. It is therefore quite dangerous to create additional dividing lines within Moldovan society. In my opinion, a recent decree establishing 28 June as Soviet Occupation Day, which triggered a negative reaction on the part of a large number of Moldovan residents, did not consolidate society but had just the opposite effect.
Moldovan society also varies according to the nationality held by its residents. The large proportion of residents having dual citizenship creates additional differences in respect of rights as well, and so we have to make every effort to abolish these differences and to provide a visa-free regime for all Moldovans.
on behalf of the ECR Group. - Mr President, no one is disputing that Moldova has a long way to go before it achieves its ultimate goal of joining the European Union, which is a goal that my group, the ECR, supports. It remains one of Europe's poorest countries, despite being in the WTO, and, as such, is vulnerable to organised crime, human trafficking and corruption. Moldova remains hamstrung by the ongoing frozen conflict with the Russian-speaking and politically Russian- dominated breakaway region of Transnistria.
However, since the Communists were ousted from power 15 months ago, Moldova has begun to make substantial progress. The parties in the Alliance for European Integration, the current ruling coalition, have shown an impressive capacity to work together to accelerate Moldova's integration with the European Union. For its part, the Union should maintain pressure on the Moldovan Government for further progress in economic reforms and, in particular, improving the rule of law and good governance.
But we should also reward and engage more with Chisinau. The visa issue has been mentioned, but I would also like to raise the issue of Euronest, which offers opportunities for EU and Moldovan politicians alike to debate common interests. Sadly, Euronest - which was something which appeared in my report in the previous parliament - remains paralysed because of the dispute over Belarus representation, as our Parliament does not recognise its parliament, which was not democratically elected.
I hope that one day all clearly European countries in the Eastern Partnership, namely Moldova, Ukraine and a future democratic Belarus, will become EU candidates.
Mr President, this debate demonstrates Europe's commitment to the divided Republic of Moldova, and I am extremely pleased about that. In my country, the Netherlands, citizens have for many years been developing some inspiring social initiatives offering young people from Moldova genuine prospects. In this context I would also like to mention with pride the Orhei Foundation in Bunschoten-Spakenburg, a village which tackles such things with great vigour. I can look the people of this Foundation in the eye because we are also talking about this issue here, demonstrating commitment. Incidentally, Moldova is seeking an in-depth, comprehensive trade agreement with the European Union. Commissioner Füle also mentions this. Commissioner, what is the situation with regard to this, and has any genuine progress been made yet?
A broadening of the sales opportunities for Moldovan products, particularly agricultural products and wines from Chişinău, is vital, since Moldova's main traditional sales market, Russia, regularly closes and restricts its borders for political reasons. Commissioner, you have already mentioned this, but is there any way in which the European Union can offer comfort in response to this need on the part of Moldova?
Finally, a question about the German Chancellor Angela Merkel's 'Meseberg initiative'. Is Russia now genuinely committed to finding a solution to the Transnistria question in exchange for enhanced political dialogue between the EU and Russia? I am hearing noises indicating that the Kremlin is not taking any action for the time being. Commissioner, I would in particular like to wish you much success and perseverance in your efforts to bring Moldova closer to Europe.
Mr President, there is ample proof that Moldova's commitment to European values and standards is genuine and effective.
Moldova is actually the best example of implementing pro-European policies among our Eastern neighbours. In actual fact, Moldova's euro-credentials make it fully compatible with Western Balkan states.
The positive precedent set by Moldova should be acknowledged and encouraged. The deterioration of democratic institutions in neighbouring Ukraine increases the importance of Moldova for the EU's policies on its eastern flank. In this context, it is vital that the general elections on 28 November confirm Moldova's continued drive towards European integration.
It is indeed high time for the EU to send a positive signal to Moldova and the Moldovans. Thousands of Moldovan families are divided by a visa barrier. The EU-Moldova visa dialogue presents us with a huge opportunity. This dialogue should enter an operational phase. Let us hope that the Foreign Affairs Council on 25 October will invite the Commission to draw up an action plan for visa liberalisation. A pro-European, integrated Moldova would have a beneficial effect on the EU's eastern frontier, where weak governance and unsolved conflicts are a continuous threat to European stability.
(BG) The challenges Moldova is currently facing, which are also part of our overall objective, include strengthening the multi-ethnic state, its identity, the political settlement of the Transnistrian problem and Moldova's membership of the European Union as an autonomous, independent state.
The visa liberalisation process is particularly important. As we have seen in similar cases for the countries of former Yugoslavia, it delivers good results. The tendency to use a fast-track procedure for issuing Bulgarian and Romanian passports simultaneously to Moldovan citizens is not a solution to this problem and entails certain risks. At the same time, the authorities in Chişinau must ensure that the benefit of the EUR 90 million in macro-financial assistance which the European Union is granting will be felt by all Moldovan citizens, irrespective of their ethnic origin. This is especially important for the Bulgarian minority in Moldova as well, which lives in one of the poorest economic regions in the country.
(RO) As a member of the EU-Moldova Parliamentary Cooperation Committee Delegation, it has been a pleasure for me to follow Moldova's positive progress and I can confirm that the Republic of Moldova's commitment to the European path has been very clearly demonstrated during the last year. I would like to remind you at this point of the reforms made to the economy, justice system and public administration. At the same time, we must be realistic and acknowledge that the transition process in Moldova is not easy and many reforms are still to be implemented.
I am pleased that progress is being made in the discussions aimed at visa liberalisation. However, I think that we need the Commission to establish a clear road map for achieving this objective and, why not, for getting rid of visas in the future altogether. The Republic of Moldova will have a crucial test to get through during the parliamentary elections on 28 November and I hope that the European path which the country has committed to will be approved by the population and continue.
Macro-financial and political assistance from European institutions and some Member States has been of paramount importance. Given the positive results from our policy, I ask Europe's institutions - Parliament, the Council and the European Commission - to continue their actions in support of Moldova in order to give Moldova confidence and encourage it to continue along the path of reform and rapprochement with the European Union so that it can ultimately become integrated as a full member.
(PL) Ten days ago, I had the opportunity to visit Moldova as part of a special delegation of the Committee on Foreign Affairs with, amongst others, fellow Members Mrs Macovei and Mr Watson. We were in Moldova at an extremely important moment for the country - several weeks after the unsuccessful constitutional referendum of 5 September and also several weeks before very important parliamentary elections, which, as you know, will be held on 28 November. Above all, what we saw was the very large support of the nation and Moldavian society for the process of European integration. Nearly three quarters of Moldavians support this process.
We also saw the huge progress which has been made by the government of Prime Minister Filat on the road to European integration and the many reforms, including significant progress in the fight against corruption which had previously been eating away at the country. Of course, problems do exist: problems resulting from the economic crisis and problems resulting from the as yet unresolved situation in Transnistria. However, in order for the process of reforms to be continued after 28 November, a clear signal from the European Union is needed, so I am hoping that the forthcoming Council summit will manage to push through the visa liberalisation process.
(RO) I too would like to thank all those who have made this debate possible. It is our duty to look towards the Republic of Moldova with a sense of great responsibility, especially now with the elections approaching. The government of the Alliance for European Integration has shown through the special effort it has made that it is ready to launch an extensive process of political, economic and institutional reforms, thereby leading the way in this area within the Eastern Partnership. This is taking place after eight years of Communist government when basic rights such as the right to freedom of expression and the right to fair justice were seriously violated.
The reform process in the Republic of Moldova must continue predominantly in the area of justice and internal affairs. An effective battle must be waged against corruption, and freedom of justice guaranteed. At the same time, safe and humane detention must be ensured so that fundamental human rights are respected. The Republic of Moldova has been going through a political crisis for well over 18 months now, with the failure of the presidential election and the validation of the referendum.
I believe that the forthcoming elections on 28 November are a huge gamble for Moldova's path towards Europe. Democracy is once again going through a difficult test. I wish to state with full responsibility that a failure for democracy in the Republic of Moldova at the forthcoming elections will also mark, to a small extent, a failure for the EU's policy in this country. We need to have in the immediate vicinity of the EU a partner which assumes the values we share.
I wish to end by emphasising that the language spoken by the Republic of Moldova's citizens is now an official language of the European Union. This is also another reason why it should receive our support.
(BG) I am pleased that the European Parliament is devoting its time to discussing the situation in Moldova, a country which is essentially European. In this respect, we must say that the ruling Coalition for European Integration actually contributed a great deal to the process of bringing Moldova closer to the European Union and it must be given great credit for this.
At the same time, its citizens expect more results in the areas of the economy and social development. It is no coincidence that this is also turning into the key issue in the current campaign. Establishing relations with the European Union is not a one-off event. It is a long-term process and Moldova's path towards rapprochement must become an irreversible policy.
Failure to amend the constitution led to this state of political instability, which is at risk of being repeated after the present elections. This is why I am making an appeal to the leading political forces, irrespective of differences and the election result, to do what is required to guarantee political stability in Moldova, which will give them the chance to act in the interest of their citizens and of their country's European future.
(RO) Romanian imperialism is how Moldova's Communists describe the interest being shown and speeches being made by MPs in Romania regarding the situation in Chişinău, regardless of whether it is President Băsescu or MEPs. In other words, the Communists in Chişinău would like Bucharest to shut up. In my own view, I must say that I do not think that they are entitled to expect this. On the contrary, it is our duty to speak out.
The main reason for this is that a large number of primarily European, Romanian and Bulgarian citizens, and other citizens too, live in the Republic of Moldova. I believe that, just like any other European citizen, those living in Moldova should also enjoy the rights which derive from their political status.
Secondly, we must keep a very close eye on Chişinău because a coalition government there has been acting for well over a year in the name of European integration. It is not only about the name this coalition has. Certainly, if it had been called the Alliance for Russia, we would not have shown as much interest in it. It has been called the Alliance for European Integration, but it is not just the name that matters, but the very brave action of this government. Mrs Macovei and Commissioner Füle have explained what this brave action entails.
I was in Chişinău and Tiraspol last week and I noticed that becoming European is also at stake in the election campaign which is due to start for the November elections. Moldova's citizens will actually decide not only between different political forces, but also between continuing and abandoning its path towards Europe.
Let us not fool ourselves. I saw that even the head of the EU delegation in Chişinău is starting to fool himself. The Communists do not want integration. The Communists demonstrated a year and a few months ago what they want. The demonstrations in April provided very clear proof of where the interests of the Communists in Chişinău lie. This is why I hope that citizens will understand the message and attitudes of the parties, and that politicians themselves will also understand the wishes of the people expressed at the ballot box.
(PL) Let us ask ourselves why we are devoting so much attention to such a small country which lies in the vicinity of the Black Sea but does not have access to it. Perhaps the reason we are talking about Moldova is because it is a small country where two worlds meet. One of these, which once symbolised the Soviet Union, is with great difficulty becoming a thing of the past. Moldova is a divided country. Part of it is under occupation and is being supported by external forces. I think this country deserves our support. It is a small country, which is home to very brave people who want to come closer to the European Union and to build a democracy.
Commissioner, the situation with Moldova is reminiscent of the concept in physics in which it is not the force itself which is important, but the point at which it is applied. These millions of euro of which you spoke are not very impressive. It is only a small amount of money, but applied at the right point and at the right moment it can bring about the positive effect we want. I wish success to all those who want to build democracy in Moldova. I am not interested in party affiliation, but I would like Moldova to consolidate, to build a better future for itself and to become our partner in the near future.
(SK) The progress Moldova has made so far indicates that this country could become an example of a success story of a participant in the Eastern Partnership of the European Union.
The current pro-European government led by the Alliance for European Integration presented the citizens of Moldova with a clear and important political perspective for the future democratic progress of the country. However, it is also true that the internal political situation has been negatively affected by the long-lasting disagreement on constitutional reform. Following the unsuccessful referendum, the upcoming elections ought to overcome the impasse in the political negotiations between the parties. I believe that the European Union should explicitly recognise the important progress achieved by the current government in strengthening its relationship with the EU.
On Monday 25 October, the Foreign Affairs Council is expected to issue its conclusions on Moldova. They should express support for the pro-European steps that have so far been taken by the current government, and most importantly, they could ask the Commission to work out an action plan as regards visa liberalisation. This is an important issue for the citizens of Moldova. Of course, the ultimate outcome will depend primarily on the election results. As far as the European Parliament is concerned, I believe our attitude towards Moldova should be more positive. We should demonstrate more clearly our support of the country's pro-European forces and show them that we care about Moldova becoming a future member of a united European family. We should convince them that such a future is also in their best interest.
Mr President, Moldova has come a long way since the Molotov-Ribbentrop pact divided Europe into spheres of influence and Moldova became part of the USSR.
Moldova today is an independent state. It is true that it has many problems. At the same time, it is a democratic country on the way to European integration, so today I would like to encourage all political classes in that country, all the democratic political forces and all the ethnic communities to avoid unnecessary confrontations and concentrate on developing a broad vision for the Republic of Moldova with the aim of directing the country towards achieving its European goals.
Last but not least, there is Transnistria. Transnistria should be high on our agenda and I welcome the initiative by the German Chancellor, Angela Merkel, and by the political leaders of some other countries to resolve this frozen conflict.
Mr President, Moldova is the last piece of 'Latinity' outside the EU. History has played a big role in that. However, through the neighbourhood policy and Eastern Partnership, Moldova's prospects of first getting closer, and then being admitted, to the EU after fulfilling the required conditions are improving.
The current coalition, although facing an election soon, has accelerated the pace of reforms, to which the EU has responded properly. Those in charge on both sides should be congratulated. Both the pace of internal reform and the EU response should continue to get beyond the point of no return sooner, rather than later.
Moldova's chances depend, of course, on the solution to the Transnistrian conflict. In that respect, we are encouraged by the current discussions on this topic announced in Potsdam at the German-Russian summit and, supposedly, evoked at the recent trilateral summit in Deauville, capitalising on the apparent willingness of Russia to find a solution. Let us all keep faith and work together to bring this last piece of Latinity into the EU.
(DE) Mr President, when we have considered the Balkans in the past, for example, when we focused on the problems of Kosovo or Bosnia, we have tended to overlook Moldova. The EU should long ago have taken on the role of mediator in the conflicts involving Moldova and its neighbours. It is regrettable that Moldova has now rejected the EU's offer of mediation in the Transnistrian conflict.
It is no coincidence that Moldova is the poor relation in the European family. This is due to the country's chaotic, post-socialist economy. As we know, the prime industrial area in the east of Moldova has declared its independence with the support of Russia and, by doing so, has put the seal on the country's economic decline, because the economy is based solely on agriculture.
When the citizens of Moldova go to the polls at the end of November to elect a new government, it will be important to ensure that the elections run smoothly, in order to prevent further unrest and an intensification of the conflict with Romania, for example.
(PL) Commissioner, I had the opportunity to observe the re-elections in Moldova. When we talked to the representatives of the then opposition parties, we saw great desire for change. That change has taken place. The current prime minister, Mr Filat, speaking at the time as a representative of the opposition, clearly declared European aspirations. We spoke with great approval of the effects of his work when he was a guest here in the European Parliament. This has been confirmed, too, by the delegation of the Committee on Foreign Affairs which visited Moldova recently.
The internal problems, in particular over Transnistria, and the breakup and disruption of the country, which are a symbol of the past and of division, are all very difficult issues. We must support the process which will allow the incorporation of Transnistria into Moldova. A number of problems exist there, including that of migration. Commissioner, every expression of support for Moldova, and here I agree with my fellow Member Mr ...
(The President cut off the speaker)
(IT) Mr President, last weekend I travelled to Chişinău, in Moldova. I attended a convention, organised by the Minister for Culture, on Moldava's integration into Europe with particular reference to culture. I very much appreciated the great desire for growth, especially through a series of initiatives ranging from the construction of infrastructure and of road, electricity and every other kind of networks, to vocational training for all trades and refresher courses for other professions.
The people of Moldova are very interested in joining Europe. The government is aiming in the near future for actual integration into the European Union and is working along these lines. It is fine for Europe to focus at the moment on ...
(The President cut off the speaker)
Mr President, the number of natural recipients of EU funding is currently just under half the total membership. As we extend membership to more and more and even poorer eastern states, the proportion of net recipients will increase to perhaps two-thirds. This will self-evidently be at the expense of current net contributors, but it will also be at the expense of current members that are net recipients.
Easing visa restrictions, we are often told, has nothing to do with migration, by which they mean, of course, legal migration. It will have everything to do with illegal migration: the trafficking of people to work for less than the minimum wage and less than minimum working conditions. It will also deplete that country of people of working age who might bring the country out of poverty.
Lastly, I would say that Moldova declared its independence in 1991 from the Soviet Union. Does it really wish to surrender its independence to the EU, however much it might receive in pieces of silver?
Member of the Commission. - Mr President, I very much appreciated this debate. I appreciate the timing of this debate and most of all I appreciate the overall clear unity of the message and support of this distinguished House.
The Republic of Moldova is at a turning point in its history. The Commission has been active in helping the Moldovan Government achieve as much as it can of its ambitious reform programme over the last year.
The reforms that we support reflect without any exception the broad range of objectives of the EU-Moldova action plan. The success of these reforms is crucial for the future of the Republic of Moldova.
We have expressed our support of the vision of a modern and prosperous Moldova with a society reconciled and its territorial integrity restored on many occasions, and not just on 30 September when the so-called Group of Friends referred to by Mr Watson visited http://en.wikipedia.org/wiki/Chi%C5%9Fin%C4%83u" . There is no doubt that Europe's history has a lesson to offer here.
The Republic of Moldova is on a positive trajectory. I am confident that the country will be able to reach the political compromise necessary to sustain the commitment to reforms. For our part, and as far as possible, we will all continue to stand by Moldova's citizens and provide the necessary external support to reforms. We will continue to support them to successfully pass sustainability tests through the forthcoming parliamentary elections. I too sincerely hope that after these elections we will see an inclusive political process in Moldova centred on a pro-European agenda, continuing with the transformation process to the benefit of Moldovan citizens and of Europe too.
To conclude this debate, I have received six motions for resolutions pursuant to Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place today, Thursday 21 October 2010, at 12.00.
Written statements (Rule 149)
I too welcome the progress which the European Union has made during the last year in relation to the Republic of Moldova. Allow me to congratulate my fellow Members who tabled this motion for a resolution.
Romania has been committed, since the time of its accession, to championing the Republic of Moldova's cause within the EU. I believe that concrete proof of this initial commitment is demonstrated by the number of Romanian MEPs from various political groups who signed the resolution.
The EUR 90 million granted to this country in macro-financial assistance was and still is the lifeline which Moldova and its citizens needed to make progress and, in particular, to meet the commitments it has made in the area of reforms, the rule of law and the fight against corruption.
The Republic of Moldova has two major problems which have to be resolved. The first one is Transnistria, where European governments have to make a more specific and firmer contribution and negotiations need to be resumed. The second problem, which obviously depends on the democratic political forces in the Republic of Moldova which we need to encourage, is the way in which the elections will be conducted on 28 November. We must guarantee citizens both inside and outside de facto access to the right to vote for their central government. Thank you.